Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed June 30, 2021.
Claims 1-20 are pending.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 9-12, and 16-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2, 5, 8-15, and 18 of U.S. Patent No. 10,122,777. Although the claims at issue are not identical, they are not patentably distinct from each other because the distinctions are obvious variations of each other and the claims of the instant application are fully encompassed within claims 1, 2, 5, 8-15, and 18 of U.S. Patent No. 10,122,777.
Claims 1, 3, 4, and 13-17 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2, 6-10, and 14-18 of U.S. Patent No. 11,089,069. Although the claims at issue are not identical, they are not patentably distinct from each other because the distinctions are obvious variations of each other and the claims of the instant application are fully encompassed within claims 1, 2, 6-10, and 14-18 of U.S. Patent No. 11,089,069.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camp Jr. (U.S. Patent Application No. 2010/0009700) in view of Wagner (U.S. Patent No. 8,385,950).

Regarding Claim 1, Camp Jr. discloses a method for sharing media by using a downloader mobile device, the method comprising: 
sending, to an application server, a request for media associated with a geographic location of an uploader mobile device (par [0030], [0033-0035], [0041], Camp Jr. – requesting the capture of a digital image from a mobile device near the desired location of an image), wherein the request causes the application server to send a media inquiry to one or more uploader mobile devices near the geographical location, the media inquiry including information from the request for media (par [0030], [0038-0039], Camp Jr. – sending a message to the mobile device that is near the desired location, requesting the capture of a digital image… server generates a message to be sent to the mobile device requesting the device to capture images of the city (i.e., Prague) and/or a particular site in Prague (i.e., Petrin Gardens)), and wherein the application server receives a digital media file in response to the media inquiry (par [0044], [0050], Camp Jr. – digital image data corresponding to the subject of interest is received from the device to the server… an image captured within the period is forwarded to the server, in response to the request), and wherein the digital media file includes metadata having a capture time of the captured media associated with the geographical location (par [0052], Camp Jr. – information associated with image may be sent to the server as part of a digital image file, such as metadata indicating the time/date of the image capture).
While Camp Jr. teaches monitoring the device’s status to detect the capturing of an image; however, Camp Jr. is not as detailed with respect to obtaining a results summary including a status of the digital media file based on the capture time.
On the other hand, Wagner discloses obtaining a results summary including a status of the digital media file based on the capture time (col.11, lines 51-57, and col.12, lines 4-61, Wagner – summary of progress is generated which provides the user with status information regarding specific media files to indicate which files have been fully uploaded, partially uploaded, or not at all).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wagner’s teachings into the Camp Jr. system. A skilled artisan would have been motivated to combine in order to better organize, catalogue, and share uploaded content to other users more efficiently.

Regarding Claim 2, the combination of Camp Jr. in view of Wagner, disclose the method of claim 1, wherein the obtaining the results summary includes receiving the results summary from the application server (col.12, lines 15-38, Wagner).

Regarding Claim 3, the combination of Camp Jr. in view of Wagner, disclose the method of claim 1, further comprising: receiving relevant media based on the request for media (par [0044], [0050], Camp Jr. – digital image data corresponding to the subject of interest is received from the device… an image captured within the period is forwarded to the server, in response to the request).

Regarding Claim 4, the combination of Camp Jr. in view of Wagner, disclose the method of claim 3, wherein the obtaining the results summary includes generating the results summary locally at the downloader device (col.12, lines 26-38 and 51-60, Wagner – summary for status information could be stored locally on the mobile device).

Regarding Claim 5, the combination of Camp Jr. in view of Wagner, disclose the method of claim 1, further comprising: displaying the results summary (Fig.4; col.12, lines 1-14, Wagner).

Regarding Claim 6, the combination of Camp Jr. in view of Wagner, disclose the method of claim 1, further comprising: receiving a selection of at least one media in the results summary (col.12, lines 26-50, Wagner).

Regarding Claim 7, the combination of Camp Jr. in view of Wagner, disclose the method of claim 6, further comprising: sending the selection to the application server, wherein the selection causes the application server to retrieve selected media from a database (col.5, lines 29-55, Wagner).

Regarding Claim 8, the combination of Camp Jr. in view of Wagner, disclose the method of claim 7, further comprising: receiving the selected media from the application server; and displaying the selected media (col.5, lines 29-55 and col.14, lines 1-6, Wagner – display for displaying images and video to a user based on the selecting).

Regarding Claim 9, the combination of Camp Jr. in view of Wagner, disclose the method of claim 1, further comprising: 
generating a downloader setting including an acceptable time period in which the capture time can be in order for the media to be displayed (col.7, lines 59-61, Wagner – criterion is set that the media is content that has a captured date within one week of being uploaded… par [0044], [0050], Camp Jr.); and sending the downloader setting to the application server (col.1, lines 53-59, Wagner – user may initially configure their device by specifying different criteria including preference information… col.8, lines 27-42, Wagner – other users have accounts as well which indicates their configuration settings would be specified).

Regarding Claim 10, the combination of Camp Jr. in view of Wagner, disclose the method of claim 1, further comprising: 
generating a downloader setting including a notification setting for a notification to be issued when the status of the digital media file is received (col.7, lines 52-66; col.8, lines 27-30, Wagner – notification when media content is uploaded that meets one or more criteria); and sending the downloader setting to the application server (col.1, lines 53-59 and col.8, lines 27-42, Wagner).

Regarding Claim 11, the combination of Camp Jr. in view of Wagner, disclose the method of claim 1, further comprising: 
generating a downloader setting including an auto-save setting for the digital media file to be automatically saved to a local media database (par [0044], Camp Jr. – digital image captured after the request may be stored (on the device) for later “uploading” to the server, based on the user configuration/condition; thus the image is automatically saved locally… col.1, lines 17-20 and cols.6-7, lines 65-67 and 1-9, Wagner – images captured by the device may be stored on the device); and sending the downloader setting to the application server (col.1, lines 53-59 and col.8, lines 27-42, Wagner).

Regarding Claim 12, the combination of Camp Jr. in view of Wagner, disclose the method of claim 1, further comprising: 
generating a downloader setting including a warning period setting for a notification to occur when the digital media file has a capture time that is within the warning period (par [0050], Camp Jr.); and sending the downloader setting to the application server (col.1, lines 53-59 and col.8, lines 27-42, Wagner).

Regarding Claim 13, the combination of Camp Jr. in view of Wagner, disclose the method of claim 1, wherein the request for media includes a request to capture media associated with a city (par [0030], Camp Jr. – recognize that a particular location or region (i.e., a city) is in a vicinity of a mobile device and requesting the capture of a digital image within that city).

Regarding Claim 14, the combination of Camp Jr. in view of Wagner, disclose the method of claim 1, wherein the request for media includes a request to capture media associated with a desired angle of capture for the media (par [0027], Camp Jr. – “orientation” and/or direction can be used).

Regarding Claim 15, the combination of Camp Jr. in view of Wagner, disclose the method of claim 1, wherein the request for media includes information about a user of a downloader mobile device associated with the inquiry (par [0031], Camp Jr.).

Claims 16 contains similar subject matter as claim 1 above; and is rejected under the same rationale.
Claim 17 contains similar subject matter as claims 3 and 4 above; and is rejected under the same rationale.

Claims 18-20 contain similar subject matter as claims 9-11 above; and are rejected under the same rationale.


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
September 06, 2022


/CHELCIE L DAYE/Primary Examiner, Art Unit 2161